UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 4, 2013 MULTI-CORP INTERNATIONAL INC Exact name of registrant as specified in its charter Nevada 000-54252 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2Denver City, Texas (Address of principal executive offices) (Zip Code) 806-592-8659 Registrant’s telephone number, including area code estern Ave, Los Angeles, CA 90029 (888) 744-7090 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 3 – SECURITIES AND TRADING MARKETS Item 3.02 Unregistered Sales of Equity Securities. On March 4, 2013,Multi-Corp International Inc.(the “Company”) issued an aggregate of 42,000,000 common shares to Jurgen Grams in settlement of a total of $42,000 in debt, at a price of $0.001 per share. The shares were issued in reliance upon the exemptions from the registration requirements of the Securities Act of 1933, as amended, afforded the Company under Regulation S as the securities were issued in an "offshore transaction", as defined in Rule 902(h) of Regulation and the Company did not engage in any directed selling efforts, as defined in Regulation S, in the United States in connection with the sale of the securities. Each stockholder was not a U.S. person, as defined in Regulation S, and was not acquiring the securities for the account or benefit of a U.S. person. Additionally, each stockholder is not an Alberta resident or person and was not acquiring the securities for the account or benefit of an Albertaresident or person. SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.01 Changes in Control of Registrant. On March 4, 2013, a change in control of the Company occurred when the Company issued the common stock disclosed in Item 3.02 above. Those who are affiliates, insiders, have more than 5% of share ownership, or a shareholder with significant impact will be outlined in Forms 3, 4, and 13D, should it be required. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MULTI-CORP INTERNATIONAL INC. Dated: March 5, 2013 By: /s/ JEAN MANN Name: Jean Mann Title: Chief Executive Officer 2
